Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/24/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that claim 10 provides a further limitation “the metal traces extend between the VCSELs and the control circuits”, the examiner disagrees and points out that the limitation “extend” is synonymous with “connect” in the context of connecting solid-state devices by means of traces (wires), since it is not possible to connect without extending the wire from one device to the other device. Limitation connect is already disclosed in claim 1.
Applicant’s argument that claims 12 and 13 should be rejoined due to the amendment to these claims are persuasive and the claims are rejoined.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.
Admitted Prior Art
The rejection of claim 9 (shared contacts between multiple devices) and claim 11 (dicing wafer into chips) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA 1 and APA 2 respectively) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 1 already discloses all the limitations of claim 10. Claim 1 discloses “fabricating control circuits on a Si substrate” and “depositing metal traces over light-emitting sides of the VCSELs to connect the VCSELs to the control circuits”, while claim 10 discloses “the deposited metal traces extend between the light-emitting sides of the VCSELs and the control circuits on Si substrate”. The only difference between the claims are the words connect and extend, however, when it comes to electrical connections, these words are synonymous with each other. It is not physically possible to connect two devices using metal traces (wires) without the metal traces extending between the devices. In other words, one end of the metal trace has to contact the bonding pad on the first device while the other end of the same metal trace has to contact the bonding side of the other device, such that the metal trace (wire) extends between the two devices.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. “Integration of GaAs VCSELs on Si by substrate removal”, hereinafter Ref 1, and further in view of Pu et al. “Hybrid Integration of VCSELs to CMOS Integrated Circuits”, found in IDS, hereinafter Ref 2, and Matsuo et al. (JP3236774) found in IDS hereinafter ‘774.
Regarding claim 1, Ref 1 (page 1466 and Fig 2) discloses a method for manufacturing, comprising:
1. 	“depositing multiple epitaxial layers on a III-V semiconductor substrate (p.1466 col.1 §2nd), including 

a quantum well (QW) layer deposited over the first DBR [MQW], and 
a second set of the layers deposited over the QW layer and defining a second DBR [p-mirror]; 
dicing the III-V semiconductor substrate, with the multiple epitaxial layers deposited thereon, into stamps (p.1466 col.2 §1st); 
bonding respective front sides of the stamps to the silicon substrate (p.1466 col.2 §1st);
after bonding the respective front sides, thinning the III-V semiconductor substrate away from respective back sides of the stamps (p.1466 col.2 §2nd); 
after thinning the III-V semiconductor substrate, etching the epitaxial layers of each stamp to define individual emitter areas, and processing the emitter areas to create an array of vertical cavity surface emitting lasers (VCSELs) from each of the stamps (p.1466 col.2 §3rd).”
Ref 1 implicitly discloses fabricating an array of VCSELs from each stamp, p.1466 col.2 §1st discloses dicing the GaAs wafer into 5,000 µm x 5,000 µm pieces and then etching mesas with a diameter of only 40 µm (p.1467 col.1 §2nd ). It is clear that there is ample space on each chip to fabricate an array of VCSELs. However, in the interest of compact prosecution and to avoid ambiguity a secondary reference ‘774 is provided. 
Ref 1 discloses creating an array of VCSELs on Si substrates as the first step in developing a technique for integrating VCSELs with electronic devices formed in Si substrates. Ref 1 does not actually disclose the steps of forming electronic devices and aligning the stamps with the control circuits (electronic devices) during the bonding step. 
However, Ref 2, building on the teachings of Ref 1 (cited as # 8 on p.201 col.2 §3rd), takes the next step of using CMOS technology to form control circuits (CMOS pixel chip) and bond the stamps or VCSELs to these circuits and then deposit metal traces to control the VCSELs, see section B. Top-Bottom Contacts Figs 5-6 and section C. Top-Contact Bonding, Figs 8-9.
Also, ‘774 discloses that fabricating an array of VCSELs and photodetectors (PDs) is well known in the art as evidenced by Fig 1 and paragraph 0020. ‘774 discloses fabricating a plurality of VCSELs 100B and PDs 100A from epitaxially grown III-V 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ref 2 and ‘774 into the device of Ref 1 by fabricating an array of VCSELs and PDs from each epitaxial stamp and fabricating integrated control circuits, for controlling/accessing VCSELs and PDs, on the Si substrate, since the combination would yield the predictable result of creating a compact opto-electronic device where an array of VCSELs and PDs and the controlling circuits for them are integrated on the same chip.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claims 1, 5, 6, 10, 12 and 13 combination of Ref 1, ‘774 and Ref 2 discloses:
1.	“fabricating control circuits on a silicon substrate [Ref 2: CMOS integrated circuit pixel chip, ‘774: integrate circuit board 200]; 
aligning and bonding respective front sides of the stamps to the silicon substrate at respective locations in alignment with the control circuits [Ref 2: flip-chip bonding process in which the contacts of the VCSEL array are bonded to the bonding pads of electronic chip, ‘774: Fig 4a-c]; and 
after etching and processing the emitter areas to create the array of the VCSELs from each of the stamps [‘774: Figs 1 and 4d-e], depositing metal traces over respective light-emitting sides of the VCSELs to connect the VCSELs to the control circuits [Ref 2: Au was deposited and patterned into traces that connect contacts to their corresponding bonding pads on the electronic chip. Figs 5 and 8. ‘774: Figs 1 and 4f].” 
5. 	“wherein depositing the multiple epitaxial layers comprises depositing a metal 
6. 	“wherein depositing the multiple epitaxial layers comprises depositing a metal layer [bottom p-contact] over the front sides [tops] of the epitaxial layers, and wherein bonding the respective front sides [non-emitting sides] comprises bonding the metal layer on the front sides of the stamps to a further metal layer [Au/In] deposited on the silicon substrate in a metal-to-metal bond [Au/In alloy bond].” (Ref 1: Fig 2, p.1466 col. 1 §3rd - col. 2 §1st)
10. 	“wherein at least some of the deposited metal traces [top contact trace] extend between the light-emitting sides [top sides] of the VCSELs and the control circuits on the silicon substrate [pixel chip].” (Ref 2: Figs 5, 8, ‘774: Figs 1, 4f)
‘774 further discloses:
12.	“and comprising fabricating photodetectors [100A] on the silicon substrate [200], in locations chosen so that after bonding the respective front sides of the stamps [100E] to the silicon substrate, the photodetectors [100A] are located alongside the VCSELs [100B] on the chips.”  
13. 	“wherein fabricating the photodetectors [100A] comprises arranging the photodetectors [100A] on the silicon substrate [200] in a matrix geometry [alternating arrangement of VCSELs and PDs], and forming readout circuits [integrated circuits] on the silicon substrate [200], coupled to the photodetectors [100A], so as to output image data from each chip.” The limitation “image data” is an intended use recitation which has been considered but does not patentably distinguish the invention from the prior art, since the claims are directed to the manufacturing method of the device.
	Regarding claim 9, combination of Ref 1, ‘774 and Ref 2 discloses a manufacturing method as described above, but does not disclose:
9. 	“wherein depositing the metal traces comprises attaching respective shared contacts to predefined groups of the VCSELs, so that each of the groups is collectively controllable by the control circuits.” 

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 11, combination of Ref 1, ‘774 and Ref 2 discloses a manufacturing method as described above, but does not disclose:
11. 	“and comprising, after depositing the metal traces, dicing the silicon substrate to form a plurality of chips, each chip comprising an array of the VCSELs created from a respective one of the stamps and the control circuits that are connected to the array of the VCSELs.” 
	However, dicing a large wafer into a plurality of chips each containing VCSELs and control circuits is well known in the art as evidenced by APA 2 and would be appropriately implemented as an obvious step by a skilled person in the art of semiconductor manufacturing for at least the purpose of providing individual opto-electronic chips.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to dice the Si substrate containing integrated VCSELs and control circuits into a plurality of chips, each containing VCSELs and circuits, since the courts have held that constructing a formerly known structure integrally or in various elements involves only routine skill in the art, see MPEP 2144.04 V.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references describe a similar manufacturing method to applicant’s invention:
10,134,945, 		2018/0122785, 		2019/0164946

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828